Exhibit 10.31
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to the Employment Agreement by and between Pierre V. Samec
(“Employee”) and Expedia, Inc., a Washington corporation (the “Company”), which
was executed August 8, 2007 (herein the “Agreement Effective Date”), is entered
into effective as of October 27, 2008.
     WHEREAS, the Company desires that Employee will have the additional
responsibility of managing the role of Chief Information Officer who shall
report to him, and Employee desires to accept such additional responsibility,
     NOW, THEREFORE, Employee and the Company agree that in consideration of
said additional responsibility Section 2A of the Employment Agreement, which
provides for a two-year Term, is hereby extended by one year to be a total
three-year Term, commencing from the Agreement Effective Date. This First
Amendment does not change any other term or condition of the Employment
Agreement.

         
 
       
 
  ACKNOWLEDGED AND AGREED:    
 
       
 
  EXPEDIA, INC.    
 
       
 
  By: /s/ Burke F. Norton    
 
       
 
  Name: Burke F. Norton    
 
       
 
  Title: Executive Vice President & General Counsel    
 
       
 
  Date: November 10, 2008    
 
       
 
  EMPLOYEE    
 
       
 
  By: /s/ Pierre V. Samec    
 
       
 
  Name: Pierre V. Samec    
 
       
 
  Date: November 10, 2008    

